As filed with the Securities and Exchange Commission on July 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-09447 Jacob Funds Inc. (Exact name of registrant as specified in charter) c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Name and address of agent for service) (424) 237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2010 Item 1. Schedule of Investments. JACOB INTERNET FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 99.8% Internet - Commerce - 25.4% Bottomline Technologies, Inc. * $ Ctrip.com International Ltd. - ADR *^ Digital River, Inc. * eBay Inc. * E*TRADE Financial Corporation * Expedia, Inc. Global Sources Ltd. ^ Monster Worldwide Inc. *(a) Netflix, Inc. *(a) New Oriental Education & Technology Group, Inc. - ADR *^(a) Perfect World Co. Ltd - ADR *^ Shutterfly, Inc. * Internet - Communications - 7.3% Earthlink, Inc. Openwave Systems Inc. * Internet - Infrastructure - 33.8% Adobe Systems Incorporated * Apple Computer, Inc. * athenahealth Inc. *(a) Broadcom Corporation - Class A Cavium Networks, Inc. *(a) Cypress Semiconductor Corp. * LogMeIn, Inc. * Netlogic Microsystems Inc. * NetScout Systems, Inc. * Red Hat, Inc. * SanDisk Corporation * Sourcefire Inc. * Internet - Media - 33.3% Baidu.com, Inc. - ADR *^ Electronic Arts Inc. * Geeknet, Inc. * Google Inc. * Hollywood Media Corp. * IAC/InterActiveCorp. * Salesforce.com, Inc. * SINA Corporation *^ Take-Two Interactive Software, Inc. * Tencent Holdings Limited (HK)^ The Knot, Inc. * TheStreet.com Yahoo! Inc. * TOTAL COMMON STOCKS (Cost $28,442,881) JACOB INTERNET FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited), Continued Shares/Principal Amount Value SHORT TERM INVESTMENTS - 0.8% U.S. Treasury Bills - 0.8% $ 0.04%, 06/03/2010 $ 0.05%, 06/10/2010 0.04%, 06/17/2010 TOTAL SHORT TERM INVESTMENTS (Cost $299,996) INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING - 0.5% Commercial Paper - 0.5% $ Ottimo Funding LLC, 4.71%, Due 10/28/10(b) Money Market Mutual Fund - 0.0% Reserve Primary Fund(b) Total Money Market Mutual Fund TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $754,576) TOTAL INVESTMENTS(Cost $29,497,453) - 101.1% Liabilities in Excess of Other Assets - (1.1)% ) TOTAL NET ASSETS - 100.0% $ * Non Income Producing. ^ Foreign Security. (a) All or portion of shares are on loan. (b) Fair valued by Valuation Committee as delegated by the Jacob Funds' Board of Directors. ADR American Depositary Receipt. HK Security denominated in Hong Kong dollars. Value translated into U.S. dollars. The cost basis of investments in the Jacob Internet Fund for federal income tax purposes at May 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Jacob Internet Fund Summary of Fair Value Exposure The Fund has adoptedfair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Various inputs are used in determining the value of the Internet Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Corporation has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Corporation’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Internet Fund's net assets as of May 31, 2010: Level 1 Level 2 Level 3 Total Common Stock Internet - Commerce $ $
